DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “The decorative sheet according to claim 1, comprising a decorative layer…” should be “The decorative sheet according to claim 1, wherein the decorative sheet further comprises a decorative layer…”.  Appropriate correction is required. Claims 8 and 18 are objected to for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 13, 15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (WO 2015/141656A1) (using USPGPUB 2016/0325535 as the English equivalent) in view of Kawai et al (USPGPUB 2018/0370097).
Regarding claims 1, 4, and 13, Ueno discloses a decorative sheet, and a decorative member produced by using a decorative sheet [0001]. The decorative sheet 1 has an ornamental layer 3, a resin layer 4, and a surface-protecting layer 5, which are formed in this order on a base sheet 2 [0013] [Fig. 1].

    PNG
    media_image1.png
    291
    502
    media_image1.png
    Greyscale

Examiner’s note: Ueno’s base sheet 2 and surface-protecting layer 5 correspond to the claimed base material and surface-protecting layer, respectively (A decorative 
Ueno is silent with regard to the Martens hardness of the decorative sheet.
Kawai discloses a transfer sheet, a decorative sheet, and a decorative article [0001]. The decorative sheet can impart a smooth and soft tactile impression [0005]. Protective layer 12 forms the outermost layer of the object to be transferred [0032]. When the protective layer has a Martens hardness from 2.0 to 40.0 N/mm2, a soft tactile impression can be felt when the protective layer is touched by hand [0032] [0046] and the decorative article 4 has a hardness sufficient to tolerate scratches, abrasions, and the like [0046] [0063].   
Ueno and Kawai are analogous because both disclose decorative sheets and articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Ueno’s surface-protecting layer 5 to have a Martens hardness of 2.0 to 40.0 N/mm2.  One of ordinary skill in the art would have been motivated to apply such a hardness to Ueno’s surface-protecting layer because this would lead to the advantages disclosed above by Kawai, i.e., a soft tactile impression when touched by hand with sufficient hardness to tolerate scratches, 
According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 9 N/mm2 to 25 N/mm2 overlaps the prior art range of 2.0 to 40.0 N/mm2 (and a Martens hardness of the decorative sheet is 9 N/mm2 or more and 25 N/mm2 or less).
Regarding claims 2-3, 
Regarding claim 6, Ueno discloses that the amount of colorant (e.g. titanium white) is generally about 1 to 50 pbm based on 100 pbm of the resin constituting the base sheet (wherein the content of the white pigment in the base material is 1 part by mass or more and 50 parts by mass or less based on 100 parts by mass of a resin constituting the base material) [0028].
Regarding claim 7, Ueno is silent with regard to the amount of titanium white included in the ornamental layer.
However, it would have been obvious to one having ordinary skill in the art to adjust the content of white pigment in the ornamental layer for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It is evident to a PHOSITA that the amount of white pigment/titanium white in the ornamental layer would affect the color of this layer and its relative transparency/opacity (The decorative sheet according to claim 2, wherein the content of the white pigment in the decorative layer is 5 parts by mass or more and 90 parts by mass or less based on 100 parts by mass of a resin constituting the decorative layer).
Regarding claim 15, Ueno discloses that the base sheet can contain a light stabilizer (wherein at least one of the base material and the surface-protecting layer contains a light stabilizer) [0033].
Regarding claim 18, 
Regarding claim 19, Ueno discloses that the maximum depth of each recess is 15 to 100% based on the total thickness of the decorative sheet (The decorative sheet according to claim 18, wherein a maximum depth D of the concave part and a total thickness T of the decorative sheet have a relation of (0.15 x T ≤ D ≤ T)) [0012].
Regarding claims 20-21, Ueno discloses that the decorative sheet can be adhered to an adherend (A decorative material comprising an adherend and the decorative sheet according to claim 1 – claim 20) [0079]. Examples of adherends include resin boards or metal materials (The decorative material according to claim 20, wherein the adherend comprises at least one member selected from a metal member and a resin member – claim 21) [0080].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al and Kawai et al as applied to claim 4 above, and further in view of Saito (USPGPUB 2007/0184250).
Regarding claim 5, the limitations of claim 4 have been set forth above.
Ueno is silent with regard to the type of titanium white (titanium oxide) used in the base sheet or the ornamental layer.
Saito discloses a decorative sheet having pearl-like brilliance, and a decorative material having this decorative sheet laminated on a base material such as a resin molded body and the like [0002]. The decorative sheet has excellent weather resistance [0002]. When titanium dioxide is of a rutile type, the weather resistance can be further improved as compared with that of an anatase type [0025]. The photocatalysis action of the rutile type is smaller than the anatase type because the band gap is small [0036]. As 
Saito is analogous because it discloses decorative material including a decorative sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use rutile-type titanium oxide as Ueno’s titanium white in the base sheet and/or the ornamental layer (The decorative sheet according to claim 4, wherein the titanium oxide is rutile type titanium oxide).  One of ordinary skill in the art would have been motivated to rutile-type titanium oxide because of the enhanced weather resistance as disclosed by Saito above. Ueno discloses that the decorative member can be used as an architectural exterior member or for the exterior of a vehicle [0087]. It would be desirable to enhance the weather resistance of such members when exposed to the weather/outside environment.

Claims 8-12, 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al and Kawai et al as applied to claims 1 and 2 above, and further in view of Miyazaki et al (USPGPUB 2014/0349096).
Regarding claims 8 and 15, the limitations of claim 1 have been set forth above. Ueno further discloses the presence of a resin layer 4 in the decorative sheet (see Figure 1 above) [0013] [0040-46]. A primer layer can be provided between two arbitrary layers so as to improve interlayer adhesion [0065]. When a resin layer is present, a primer layer is preferably provided between the surface-protecting layer and the resin layer (The decorative sheet according to claim 1, comprising at least one of a resin layer 
Ueno is silent with regard to the presence of UV absorber in the resin layer or the primer layer.
Miyazaki discloses a decorative sheet comprising a base material, a colored ink layer, a primer layer, and a surface-protecting layer in this order and to a decorative metal plate using this decorative sheet [0001]. The decorative sheet 1 comprises a base material 2, a colored ink layer 3, a primer layer 4, and a surface-protecting layer 5 in this order, the surface-protective layer being a cured product of an ionizing radiation-curable resin composition [0019] [Fig. 1].

    PNG
    media_image2.png
    345
    497
    media_image2.png
    Greyscale

The primer layer 4 and the surface-protecting layer 5 preferably contain at least either one of an UV absorber and a light stabilizer weather resistance improver [0058] [0083-84]. Weather resistance includes resistance of the primer layer 4 against degradation and peel-off caused by ultraviolet light and the like, as well as resistance of 
Miyazaki is analogous because it discloses decorative sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Miyazaki’s weather resistance improver containing at least either one of an UV absorber and a light stabilizer to Ueno’s primer layer and surface-protecting layer (wherein the surface-protecting layer and the at least one layer of the resin layer and the primer layer contain an ultraviolet absorber – claim 8) (wherein at least one of the base material and the surface-protecting layer contains a light stabilizer – claim 15).  One of ordinary skill in the art would have been motivated to add this component to these layers because this would provide the advantages disclosed above by Miyazaki, i.e., enhanced resistance of the underlying layers from degradation and discoloration caused by ultraviolet light and the like.
Regarding claim 9, Miyazaki discloses that the content of the UV absorber in the primer layer 4 is preferably 0.1 to 50 parts by mass and more preferably 10 to 35 pbm relative to 100 pbm of the resin content forming the primer layer [0063]. The content of the UV absorber relative to 100 pbm of the resin content which forms the surface-protecting layer is preferably 0.1 to 20 pbm and more preferably 1 to 5 pbm (The decorative sheet according to claim 8, wherein the content (Mi) of the ultraviolet 
Regarding claims 10-12, Miyazaki discloses that the UV absorber can be triazine-based such as a hydroxyphenyltriazine-based UV absorber including 2-(2-hydroxy-4-[1-octyloxycarbonylethoxy]phenyl)-4,6-bis(4-phenylphenyl)-- 1,3,5-triazine (trade name "TINUVIN 479," produced by BASF) (The decorative sheet according to claim 8, wherein the ultraviolet absorber contained in the surface-protecting layer and the at least one layer of the resin layer and the primer layer comprises a triazine-based absorber – claim 10) [0060-61]. Examiner’s note: this is the same hydroxyphenyl triazine compound disclosed in the original specification of the present invention (The decorative sheet according to claim 8, wherein the ultraviolet absorber contained in the surface-protecting layer and the at least one layer of the resin layer and the primer layer is a hydroxyphenyl triazine compound represented by general formula (1) – claim 11) (The decorative sheet according to claim 11, wherein the ultraviolet absorber is a hydroxyphenyl triazine compound represented by the general formula (1) where R11 is an alkylene group having 1 or more and 20 or less carbon atoms; R12 and R15 are each an alkyl ester group having an alkyl group having 1 or more and 20 or less carbon atoms; R13 and R14 are each an aryl group having 6 or more and 20 or less carbon atoms; and n11 and n12 are each 1 – claim 12) [0051-52].
Regarding claim 16, the limitations of claim 2 have been set forth above. Ueno further discloses that the ornamental layer can contain a stabilizer [0035].
Ueno is silent with regard to the presence of a light stabilizer in the ornamental layer (decorative layer).
Miyazaki discloses that the colored ink layer comprises at least one of a pictorial pattern layer and a color masking layer [0040]. The pictorial pattern layer can comprise a stabilizer [0042]. The weather resistance improver provides resistance against degradation and discoloration caused by UV light and the like [0059] [0086].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Miyazaki’s light stabilizer as a stabilizer in Ueno’s ornamental layer (The decorative sheet according to claim 2, wherein the decorative layer contains a light stabilizer).  One of ordinary skill in the art would have been motivated to use Miyazaki’s light stabilizer in this layer because both Ueno and Miyazaki disclose the presence of a stabilizer in their corresponding decorative layer and use of a light stabilizer in this layer would provide resistance against degradation and discoloration caused by UV light and the like as disclosed by Miyazaki.
Regarding claims 17 and 22, Miyazaki discloses that the light stabilizer can be a hindered amine-based light stabilizer (The decorative sheet according to claim 15, wherein the light stabilizer is a hindered amine-based light stabilizer) (The decorative sheet according to claim 15, wherein the light stabilizer is a hindered amine-based light stabilizer – claim 22) [0065].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al and Kawai et al as applied to claim 1 above, and further in view of Awa et al (WO 2015/141656A1) (using USPGPUB 2016/0325535 as the English equivalent).
Regarding claim 14, the limitations of claim 1 have been set forth above. Ueno further discloses that the ionizing radiation-curable resin can be formed from urethane 
Ueno is silent with regard to the weight average molecular weight of the urethane (meth)acrylate oligomer.
Awa discloses a decorative sheet having high moldability and scratch resistance, and a high three-dimensional feeling, a decorative resin molded article obtained using the decorative sheet, and a method for producing the same [0001].  A decorative sheet includes at least a base material layer, a first protective layer, and a second protective layer provided on a part of the first protective layer in this order, wherein the first protective layer is formed of an ionizing radiation curable resin composition containing a polyfunctional polycarbonate (meth)acrylate [0017]. The first protective layer 2 is a layer that is provided for improving the scratch resistance, weather resistance and the like of the decorative sheet, and imparting a high three-dimensional feeling to the decorative sheet in cooperation with the later-described second protective layer 3 [0025]. The first protective layer 2 can further contain a polyfunctional urethane (meth)acrylate oligomer as an ionizing radiation curable resin in addition to the polyfunctional polycorabonate (meth)acrylate [0040]. The polyfunctional urethane (meth)acrylate oligomer preferably has 2 to 12 functional groups per molecule for improvement in crosslinking and curing [0040]. The weight average molecular weight of the polyfunctional urethane (meth)acrylate ranges from as low as 2,000 to as high as 30,000 and preferably 10,000 
Awa is analogous because it discloses decorative sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use urethane (meth)acrylate oligomers having 2 to 12 functional groups per molecule and a weight average molecular weight from 2,000 to 10,000 as Ueno’s urethane (meth)acrylate-based oligomers (wherein the curable resin is an ionizing radiation-curable resin containing a urethane (meth)acrylate oligomer having 2 or more and 8 or less functional groups and a weight average molecular weight of 2,500 or more and 7,500 or less).  One of ordinary skill in the art would have been motivated to use such oligomers as Ueno’s oligomers because such oligomers would provide an improvement in crosslinking and curing and an appropriate viscosity for performing control as disclosed by Awa above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781